DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 112

1.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 recites the limitation “each transmitter” in line 4. However, it is not clear what/where the “each transmitter” is/are. There is no previous disclosure defining a plurality of transmitters (e.g. similar to independent claims 10 and 11). In addition, the claim appears to be omitting essential elements (a plurality of transmitters), and such omission is amounting to a gap between the elements. See MPEP § 2172.01. Therefore, for at least these reasons, the claim is indefinite and needs correction. 

Claim 4 recites the limitation “the amplified wavelength band” in lines 7-8. However, there is insufficient antecedent basis for this limitation in the claim.

Claim 5 recites the limitation “each zero dispersion wavelength” in lines 3-4. However, it is not clear what/where the “each zero dispersion wavelength” is/are. There is no previous disclosure defining a plurality of zero dispersion wavelengths. In addition, the claim appears to be omitting essential elements (a plurality of zero dispersion wavelengths), and such omission is amounting to a gap between the elements. See MPEP § 2172.01. Therefore, for at least these reasons, the claim is indefinite and needs correction.  

Claim 5 recites the limitation “the light source” in line 12. However, there is insufficient antecedent basis for this limitation in the claim.

Claim 7 recites the limitation “each receiver” in line 9. However, it is not clear what/where the “each receiver” is/are. There is no previous disclosure defining a plurality of receivers. In addition, the claim appears to be omitting essential elements (a plurality of receivers), and such omission is amounting to a gap between the elements. See MPEP § 2172.01. Therefore, for at least these reasons, the claim is indefinite and needs correction.  

Claim 8 recites the limitation “the light source” in line 4. However, there is insufficient antecedent basis for this limitation in the claim.

Claim 9 recites the limitation “the highly non-linear fiber” in lines 3-4. However, there is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 7-8 and 10-12 rejected under 35 U.S.C. 103 as being unpatentable over Yuki et al (US Pub 20190386767) in view of Futami (US Pub 20110293273).

Regarding Claim 1, Yuki discloses a wavelength conversion device comprising: 
a first wavelength conversion circuit that wavelength-converts, by passing first multiplex light obtained by multiplexing an optical signal of a first wavelength band from each transmitter through an inside of a wavelength conversion component by using excitation light, the first multiplex light into second multiplex light in a second wavelength band different from the first wavelength band (Fig 16, where a first wavelength conversion circuit (20A) wavelength-converts, by passing first multiplex light (i.e. from 12) obtained by multiplexing an optical signal of a first wavelength band (C band) from each transmitter (11) through an inside of a wavelength conversion component 22 (as shown in Fig 4) by using excitation light (ʎp1), the first multiplex light (i.e. from 12) into second multiplex light in a second wavelength band (L band) different from the first wavelength band (C band)); and 
a first generation circuit that generates a first control signal that controls each transmitter to shift a signal wavelength of each optical signal in the first multiplex light before wavelength conversion according to a subsequent part to which the second multiplex light after wavelength conversion in the first wavelength conversion circuit is input, and transmits the first control signal to each transmitter (Fig 16, where a first generation circuit (4, 11) generates a first control signal that controls each transmitter (11) to shift a signal wavelength of each optical signal in the first multiplex light (i.e. from 12) before wavelength conversion (i.e. at 20A) according to a subsequent part (e.g. second wavelength conversion circuit 20B) (this is because here excitation light (ʎp2) mismatches excitation light (ʎp1)) to which the second multiplex light after wavelength conversion in the first wavelength conversion circuit (20A) is input, and transmits the first control signal to each transmitter (11)).   
Yuki fails to explicitly disclose the wavelength conversion component 22 being a wavelength conversion medium.
However, Futami discloses 
a wavelength conversion component being a wavelength conversion medium (Fig 1, paragraph [6] where a wavelength conversion component is a wavelength conversion medium (Nonlinear Medium)). 
Therefore, it would have been obvious to one of ordinary skill in the art to modify the wavelength conversion component 22 as described in Yuki, with the teachings of the wavelength conversion medium (Nonlinear Medium) as described in Futami. The motivation being is that as shown a wavelength conversion component can be a wavelength conversion medium (Nonlinear Medium) and one of ordinary skill in the art can implement this concept into the wavelength conversion component 22 as described in Yuki and have the wavelength conversion component 22  be a wavelength conversion medium (Nonlinear Medium) i.e. as an alternative so that the wavelength conversion component 22 uses a known Nonlinear Medium for the purpose of converting optical signals from a C band into an L band and which modification is a simple implementation of a known concept of a known wavelength conversion medium (Nonlinear Medium) into another similar wavelength conversion component 22, namely, for its improvement and for optimization and which modification yields predictable results. 

Regarding Claim 2, Yuki as modified by Futami also discloses the wavelength conversion device wherein the first wavelength conversion circuit wavelength-converts the first multiplex light into the second multiplex light by using the excitation light that matches a zero dispersion wavelength of the wavelength conversion medium (Yuki Fig 16, where the first wavelength conversion circuit (20A) wavelength-converts the first multiplex light (i.e. from 12) into the second multiplex light by using the excitation light (ʎp1) that matches a zero dispersion wavelength of the wavelength conversion component 22 (as shown in Fig 4)).  

Regarding Claim 3, Yuki as modified by Futami also discloses the wavelength conversion device wherein the first generation circuit generates the first control signal to set, to a light source of the transmitter, carrier light for when the optical signal of the signal wavelength to which the transmitter is assigned is transmitted (Yuki Fig 16, where the first generation circuit (4, 11) generates the first control signal to set, to a light source (e.g. 11A) (as shown in Fig 2) of the transmitter (11), carrier light for when the optical signal of the signal wavelength to which the transmitter (11) is assigned is transmitted).   

Regarding Claim 7, Yuki as modified by Futami also discloses the wavelength conversion device further comprising:  
a second wavelength conversion circuit that wavelength-converts, by passing the second multiplex light from an opposing device through an inside of the wavelength conversion medium, the second multiplex light into the first multiplex light by using excitation light that matches a zero dispersion wavelength of the wavelength conversion medium (Yuki Fig 16, where a second wavelength conversion circuit (20B) wavelength-converts, by passing the second multiplex light from an opposing device (2A) through an inside of the wavelength conversion component 22 (as shown in Fig 4), the second multiplex light into the first multiplex light by using excitation light (ʎp2) that matches a zero dispersion wavelength of the wavelength conversion component 22 (as shown in Fig 4)); and   
a second generation circuit that generates a second control signal that controls each receiver to shift the signal wavelength of an optical signal to be received by each receiver in the first multiplex light after wavelength conversion according to the zero dispersion wavelength, and transmits the second control signal to each receiver (Yuki Fig 16, where a second generation circuit (4, 53) generates a second control signal that controls each receiver (53) to shift the signal wavelength of an optical signal to be received by each receiver (53) in the first multiplex light after wavelength conversion (i.e. at 20B) according to the zero dispersion wavelength of the wavelength conversion component 22 (as shown in Fig 4), and transmits the second control signal to each receiver (53)).  

Regarding Claim 8,  Yuki as modified by Futami also discloses the wavelength conversion device wherein the second generation circuit generates the second control signal to set the reference light for when an optical signal that has the signal wavelength to which the receiver is assigned is received to the light source of the receiver (Yuki Fig 16, where the second generation circuit (4, 53) generates the second control signal to set the reference light for when an optical signal that has the signal wavelength to which the receiver (53) is assigned is received to a light source (e.g. 53A) (as shown in Fig 3) of the receiver (53)).  

Regarding Claim 10, Yuki discloses a transmission device comprising 
a plurality of transmitters and a wavelength conversion device that wavelength-converts, by passing first multiplex light obtained by multiplexing an optical signal of a first wavelength band from each transmitter through an inside of a wavelength conversion component by using excitation light, the first multiplex light into second multiplex light in a second wavelength band different from the first wavelength band (Fig 16, where a device (2A) has a plurality of transmitters (11) and a wavelength conversion device (20A) that  wavelength-converts, by passing first multiplex light (i.e. from 12) obtained by multiplexing an optical signal of a first wavelength band (C band) from each transmitter (11) through an inside of a wavelength conversion component 22 (as shown in Fig 4) by using excitation light (ʎp1), the first multiplex light (i.e. from 12) into second multiplex light in a second wavelength band (L band) different from the first wavelength band (C band)), wherein 
the wavelength conversion device includes a generation circuit that generates a control signal that controls each transmitter to shift a signal wavelength of each optical signal in the first multiplex light before wavelength conversion according to a subsequent part to which the second multiplex light after wavelength conversion is input, and transmits the control signal to each transmitter (Fig 16, where the wavelength conversion device (20A) includes a generation circuit (4, 11) that generates a control signal that controls each transmitter (11) to shift a signal wavelength of each optical signal in the first multiplex light (i.e. from 12) before wavelength conversion (i.e. at 20A) according to a subsequent part (e.g. second wavelength conversion circuit 20B) (this is because here excitation light (ʎp2) mismatches excitation light (ʎp1)) to which the second multiplex light after wavelength conversion (i.e. at 20A) is input, and transmits the control signal to each transmitter (11)), and 
the transmitter sets a carrier light that shifts a signal wavelength of an optical signal transmitted by the transmitter to a light source in the transmitter according to the control signal (Fig 16, where the transmitter (11) sets a carrier light that shifts a signal wavelength of an optical signal transmitted by the transmitter (11) to a light source (e.g. 11A) (as shown in Fig 2) in the transmitter (11) according to the control signal).  
Yuki fails to explicitly disclose the wavelength conversion component 22 being a wavelength conversion medium.
However, Futami discloses 
a wavelength conversion component being a wavelength conversion medium (Fig 1, paragraph [6] where a wavelength conversion component is a wavelength conversion medium (Nonlinear Medium)). 
Therefore, it would have been obvious to one of ordinary skill in the art to modify the wavelength conversion component 22 as described in Yuki, with the teachings of the wavelength conversion medium (Nonlinear Medium) as described in Futami. The motivation being is that as shown a wavelength conversion component can be a wavelength conversion medium (Nonlinear Medium) and one of ordinary skill in the art can implement this concept into the wavelength conversion component 22 as described in Yuki and have the wavelength conversion component 22  be a wavelength conversion medium (Nonlinear Medium) i.e. as an alternative so that the wavelength conversion component 22 uses a known Nonlinear Medium for the purpose of converting optical signals from a C band into an L band and which modification is a simple implementation of a known concept of a known wavelength conversion medium (Nonlinear Medium) into another similar wavelength conversion component 22, namely, for its improvement and for optimization and which modification yields predictable results.

Regarding Claim 11, Yuki discloses a transmission system comprising 
a first transmission device and a second transmission device that receives an optical signal from the first transmission device (Fig 16, where a system has a first transmission device (2A) and a second transmission device (2B) that receives an optical signal from the first transmission device (2A)), wherein  
the first transmission device includes a plurality of transmitters and a first wavelength conversion device that wavelength-converts, by passing first multiplex light obtained by multiplexing an optical signal of a first wavelength band from each transmitter through an inside of a wavelength conversion component, the first multiplex light into a second multiplex light of a second 44Fujitsu Ref. No.: 20-01362 wavelength band different from the first wavelength band by using excitation light that matches a zero dispersion wavelength of the wavelength conversion component (Fig 16, where the first transmission device (2A) includes a plurality of transmitters (11) and a first wavelength conversion device (20A) that wavelength-converts, by passing first multiplex light (i.e. from 12) obtained by multiplexing an optical signal of a first wavelength band (C band) from each transmitter (11) through an inside of a wavelength conversion component 22 (as shown in Fig 4), the first multiplex light (i.e. from 12) into a second multiplex light of a second 44Fujitsu Ref. No.: 20-01362wavelength band (L band) different from the first wavelength band (C band) by using excitation light (ʎp1) that matches a zero dispersion wavelength of the wavelength conversion component 22 (as shown in Fig 4)), 
the second transmission device includes a second wavelength conversion device that converts, by passing the second multiplex light from the first transmission device through the inside of the wavelength conversion component the second multiplex light into the first multiplex light by using the excitation light that matches the zero dispersion wavelength of the wavelength conversion component, and a plurality of receivers that receive an optical signal to be received in the first multiplex light after wavelength-conversion by the second wavelength conversion device (Fig 16, where the second transmission device (2B) includes a second wavelength conversion device (20B) that converts, by passing the second multiplex light from the first transmission device (2A) through the inside of the wavelength conversion component 22 (as shown in Fig 4) the second multiplex light into the first multiplex light by using the excitation light (ʎp2) that matches the zero dispersion wavelength of the wavelength conversion component 22 (as shown in Fig 4), and a plurality of receivers (53) that receive an optical signal to be received in the first multiplex light after wavelength-conversion by the second wavelength conversion device (20B)), 
the first wavelength conversion device includes a first generation circuit that generates a first control signal that controls each transmitter to shift a signal wavelength of each optical signal in the first multiplex light before wavelength conversion according to a subsequent part to which the second multiplex light after wavelength conversion is input, and transmits the first control signal to each transmitter (Fig 16, where the first wavelength conversion device (20A) includes a first generation circuit (4, 11) that generates a first control signal that controls each transmitter (11) to shift a signal wavelength of each optical signal in the first multiplex light before wavelength conversion (i.e. at 20A) according to a subsequent part (e.g. second wavelength conversion device 20B) (this is because here excitation light (ʎp2) mismatches excitation light (ʎp1)) to which the second multiplex light after wavelength conversion (i.e. at 20A) is input, and transmits the first control signal to each transmitter (11)),  
the transmitter includes a first light source that emits carrier light that shifts a signal wavelength of the optical signal transmitted by the transmitter according to the first control signal from the first generation circuit (Fig 16, where the transmitter (11) includes a first light source (e.g. 11A) (as shown in Fig 2) that emits carrier light that shifts a signal wavelength of the optical signal transmitted by the transmitter (11) according to the first control signal from the first generation circuit (4, 11)), 
the second wavelength conversion device includes a second generation circuit that generates a second control signal that controls each receiver to shift a signal wavelength of the optical signal to be received by each receiver in the first multiplex light after wavelength conversion according to the zero dispersion wavelength, and transmits the second control signal to each receiver (Fig 16, where the second wavelength conversion device (20B) includes a second generation circuit (4, 53) that generates a second control signal that controls each receiver (53) to shift a signal wavelength of the optical signal to be received by each receiver (53) in the first multiplex light after wavelength conversion (i.e. at 20B) according to the zero dispersion wavelength of the wavelength conversion component 22 (as shown in Fig 4), and transmits the second control signal to each receiver (53)), and 
the receiver includes a second light source that emits reference light that shifts the signal wavelength of the optical signal received by the receiver according to the second control signal from the second generation circuit (Fig 16, where the receiver (53) includes a second light source (e.g. 53A) (as shown in Fig 3) that emits reference light that shifts the signal wavelength of the optical signal received by the receiver (53) according to the second control signal from the second generation circuit (4, 53)).  
Yuki fails to explicitly disclose the wavelength conversion component 22 being a wavelength conversion medium.
However, Futami discloses 
a wavelength conversion component being a wavelength conversion medium (Fig 1, paragraph [6] where a wavelength conversion component is a wavelength conversion medium (Nonlinear Medium)). 
Therefore, it would have been obvious to one of ordinary skill in the art to modify the wavelength conversion component 22 as described in Yuki, with the teachings of the wavelength conversion medium (Nonlinear Medium) as described in Futami. The motivation being is that as shown a wavelength conversion component can be a wavelength conversion medium (Nonlinear Medium) and one of ordinary skill in the art can implement this concept into the wavelength conversion component 22 as described in Yuki and have the wavelength conversion component 22  be a wavelength conversion medium (Nonlinear Medium) i.e. as an alternative so that the wavelength conversion component 22 uses a known Nonlinear Medium for the purpose of converting optical signals from a C band into an L band and which modification is a simple implementation of a known concept of a known wavelength conversion medium (Nonlinear Medium) into another similar wavelength conversion component 22, namely, for its improvement and for optimization and which modification yields predictable results.

Regarding Claim 12, Yuki as modified y Futami also discloses the transmission system wherein the zero dispersion wavelength of the wavelength conversion medium in the first wavelength conversion device and the zero dispersion wavelength of the wavelength conversion medium in the second wavelength conversion device are made the same (Yuki Fig 16, where the zero dispersion wavelength of the wavelength conversion component 22 (as shown in Fig 4) in the first wavelength conversion device (20A) and the zero dispersion wavelength of the wavelength conversion component 22 (as shown in Fig 4) in the second wavelength conversion device (20B) are made the same (this is because Fig 4 is directed to both first/second wavelength conversion devices (20A/20B))).

Claim 4 rejected under 35 U.S.C. 103 as being unpatentable over Yuki et al (US Pub 20190386767) in view of Futami (US Pub 20110293273) in further view of Kato et al (US Pub 20200059313).

Regarding Claim 4, Yuki as modified by Futami also discloses the wavelength conversion device wherein
 the subsequent part to which the second multiplex light after wavelength conversion in the first wavelength conversion circuit is input is a second wavelength conversion circuit (Yuki Fig 16, where the subsequent part to which the second multiplex light after wavelength conversion in the first wavelength conversion circuit (20A) is input is a second wavelength conversion circuit (20B)), and 41Fujitsu Ref. No.: 20-01362  
the first generation circuit generates a first control signal that controls each transmitter to shift the signal wavelength of each optical signal in the first multiplex light before wavelength conversion to fit within an L band, and transmits the first control signal to each transmitter (Yuki Fig 16, where the first generation circuit (4, 11) generates a first control signal that controls each transmitter (11) to shift the signal wavelength of each optical signal in the first multiplex light before wavelength conversion (i.e. at 20A) to fit within an L band, and transmits the first control signal to each transmitter (11)).  
	Yuki as modified by Futami fails to explicitly disclose the second wavelength conversion circuit comprising an optical amplifier, and the L band being an amplified wavelength band of the optical amplifier.
	However, Kato discloses 
a second wavelength conversion circuit comprising an optical amplifier (Fig 24A, Fig 24B, paragraph [211] where a system 1M has a second wavelength conversion circuit (14C) that comprises an optical amplifier (62)), and 
an L band being an amplified wavelength band of the optical amplifier (Fig 24A, Fig 24B, Fig 26, paragraphs [211][213] where an L band is an amplified wavelength band of the optical amplifier (62)).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the second wavelength conversion circuit (20B) as described in Yuki as modified by Futami, with the teachings of the second wavelength conversion circuit (14C) as described in Kato. The motivation being is that as shown a second wavelength conversion circuit (14C) can comprise an optical amplifier (62), and an L band can be an amplified wavelength band of the optical amplifier (62) and one of ordinary skill in the art can implement this concept into the second wavelength conversion circuit (20B) as described in Yuki as modified by Futami and have the second wavelength conversion circuit (20B) comprise an optical amplifier (62), and have the L band be an amplified wavelength band of the optical amplifier (62) i.e. as an alternative so as to have a system that performs optical amplification in an L band (i.e. after a wavelength conversion from a C band to an L band) for the purpose of increasing optical power and reducing reception errors and which modification is a simple implementation of a known concept of a known second wavelength conversion circuit (14C) into another similar second wavelength conversion circuit (20B), namely, for its improvement and for optimization and which modification yields predictable results.    

Claim 9 rejected under 35 U.S.C. 103 as being unpatentable over Yuki et al (US Pub 20190386767) in view of Futami (US Pub 20110293273) in further view of Umeki et al (US Pub 20210405502).

Regarding Claim 9, Yuki as modified by Futami fails to explicitly disclose the wavelength conversion device further comprising: a temperature control circuit that adjusts a current temperature of the highly non-linear fiber that is the wavelength conversion medium; and 43Fujitsu Ref. No.: 20-01362 a temperature controller that controls the temperature control circuit based on a difference temperature when a difference temperature between a current temperature of the highly non-linear fiber and a set temperature is not within an acceptable value.  
	However, Umeki discloses 
a temperature control circuit adjusting a current temperature of a highly non-linear fiber that is a wavelength conversion medium (Fig 1, paragraph [27] where a temperature control circuit (20) adjusts a current temperature of a highly non-linear fiber (11) that is a wavelength conversion medium); and 43Fujitsu Ref. No.: 20-01362  
a temperature controller controlling the temperature control circuit based on a difference temperature when a difference temperature between a current temperature of the highly non-linear fiber and a set temperature is not within an acceptable value (Fig 1, Fig 4, paragraphs [27][43][44] where a temperature controller (e.g. 16, 17, 18, 19) controls the temperature control circuit (20), based on a difference temperature, when a difference temperature between a current temperature of the highly non-linear fiber (11) and a set temperature (reference temperature) is not within an acceptable value).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the first wavelength conversion circuit (20A) as described in Yuki as modified by Futami, with the teachings of the temperature control circuit (20) as described in Umeki. The motivation being is that as shown a temperature controller (e.g. 16, 17, 18, 19) can control a temperature control circuit (20) when a difference temperature between a current temperature of a highly non-linear fiber (11) (wavelength conversion medium) and a set temperature (reference temperature) is not within an acceptable value and one of ordinary skill in the art can implement this concept into the first wavelength conversion circuit (20A) as described in Yuki as modified by Futami and have the first wavelength conversion circuit (20A) with a temperature controller (e.g. 16, 17, 18, 19) that controls a temperature control circuit (20) when a difference temperature between a current temperature of the wavelength conversion component 22 and a set temperature (reference temperature) is not within an acceptable value i.e. as an alternative so as to have the first wavelength conversion circuit (20A) with a stable temperature for the purpose of optimal wavelength conversion without errors and which modification is a simple implementation of a known concept of a known temperature control circuit (20) into a known first wavelength conversion circuit (20A), namely, for its improvement and for optimization and which modification yields predictable results.  

Allowable Subject Matter
Claims 5-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if the claim rejections under 35 USC 112(b) as described above are overcome.

Conclusion
The prior art considered pertinent to the Application and not relied upon is the following:
  
Komiya et al (US Pub 20190349113) and more specifically Fig 16.

Mori et al (US Pub 20190115993) and more specifically Fig 4.

Tanaka et al (US Pat 6115173) and more specifically Fig 1.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to DIBSON J SANCHEZ whose telephone number is (571)272-0868.  The Examiner can normally be reached on Mon-Fri 10:00-6:00.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Kenneth Vanderpuye can be reached on 5712723078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DIBSON J SANCHEZ/Primary Examiner, Art Unit 2636